Title: To James Madison from Henry Middleton, 31 December 1810
From: Middleton, Henry
To: Madison, James


Sir,
Charleston South Carolina 31st. Decr. 1810.
The Legislature of this State has directed me by resolution, a certified Copy whereof I have the honour herewith to transmi⟨t,⟩ “To request the President of the United States to apply for and purchase by Treaty from the Cherokee Nation of Indians, all the Lands which they claim within the limits of this State.”
On the subject of this request, I beg leave to state in explanation, that the territory in question lies in the northwestern corner of our State, and was reserved as hunting ground for the Cherokee Nation in the Treaty entered into with them in the year 1777.
Your early attention to this request will be highly gratifying to our citizens, and the success of such negotiation as you may judge proper to commence cannot but redound to the benefit of the agricultural interests of the State—part of these lands to which the Indian title has not been yet extinguished is cultivable, and they form collectively one of the most elevated and healthful portions of our Country. I have the honor to be, Sir, with sentiments of the highest consideration & respect, Yr. most obt. Sert.
Henry Middleton.
